Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because of the following informalities:

In Figure 9, change the label in box 73 to --- DEVELOPING VOLTAGE POWER SUPPLY ---.
In Figure 9, change the label in box 74 to --- TRANSFER VOLTAGE POWER SUPPLY ---.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:

	TRANSFER UNIT CAPABLE OF SWITCHING A TRANSFER ROLLER TO ONE OF A SIZE APPROPRIATE TO A RECORDING MEDIUM


The disclosure is objected to because of the following informalities:
In paragraph [0004], line 3, change “the color development and the color reproducibly” to --- color development and color reproducibly ---.
In paragraph [0004], line 4, change “the image density and the color displacement” to --- image density and color displacement ---.
In paragraph [0004], line 5, change “the patch image” to --- a patch image ---.
In paragraph [0004], line 6, change “sheet” to -- paper --.
In paragraph [0008], line 14, change “the relationship of the length in the axial” to --- a relationship of a length in an axial ---.
In paragraph [0008], line 28, change “the driving roller” to --- a driving roller ---.
In paragraph [0010], line 4, change “in the” to -- in a --.
In paragraph [0011], line 7, change “the sheet” to --- a sheet --.
In paragraph [0020], line 6, change “the control portion” to --- a control portion ---.
In paragraph [0021], line 1, change “the change in the characteristics of the” to -- a change in characteristics of --.
In paragraph [0021], line 2, change each occurrence of “the image” to --- an image ---.
In paragraph [0021], line 4, change “the characteristic value of the” to --- a characteristic value of a ---.
In paragraph [0021], line 5, change each occurrence of “the start” to --- a start ---.
In paragraph [0025], line 6, change “the driving mechanism” to --- a driving mechanism ---.
In paragraph [0041], lines 2-3, reference is made to a “cleaning voltage power supply 75” but reference numeral “75” does not appear in any of the figures.
In paragraph [0048], line 5, change “the restriction rib” to --- a restriction rib ---.
In paragraph [0055], line 1, change “the restriction rib” to --- a restriction rib ---.
In paragraph [0068], line 2, after “to perform” insert --- a ---.
In the abstract, line 1, change “second has” to --- second roller has ---.
In the abstract, line 2, change “the first” to --- the first roller ---.
In the abstract, line 3, change “the image carrying” to --- an image carrying ---.
In the abstract, line 6, change “the length” to --- a length ---.
In the abstract, line 6, change “the width of the” to --- a width of an ---.
In the abstract, line 7, change “to which the” to --- to which a ---.
In the abstract, line 8, change “the width of the” to --- a width of a ---.
In the abstract, line 8, change “the maximum” to --- a maximum ---.
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 5, change “depressed portion” to --- recessed portion ---.
Appropriate correction is required.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
	Claims 1-9 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a transfer unit that transfers a toner image formed on an image carrying member to a recording medium as the recording medium passes through a transfer nip, the transfer unit including: a transfer roller including a metal shaft and an elastic layer laid around an outer circumferential face of the metal shaft, the transfer roller forming the transfer nip by keeping the elastic layer in pressed contact with the image carrying member, the transfer roller including a first roller and a second roller, the elastic layer of the second roller being larger in an axial direction than the elastic layer of the first roller; a first bearing member that rotatably supports the first roller; a second bearing member that rotatably supports the second roller; a roller holder that has a first bearing holding portion and a second bearing holding portion that respectively hold the first and second bearing members slidably in directions toward and away from the image carrying member; a first urging member arranged between the first bearing holding portion and the first bearing member, the first urging member urging the first bearing member in the direction toward the image carrying member; a second urging member arranged between the second bearing holding portion and the second bearing member, the second urging member urging the second bearing member in the direction toward the image carrying member; a switching cam that has a guide hole with which a first engaging portion formed on the first bearing member and a second engaging portion formed on the second bearing member engage; and a driving mechanism that drives the roller holder and the switching cam to rotate, wherein by rotating the roller holder, one of the first and second rollers is arranged opposite the image carrying member, by rotating the switching cam to change positions at which the first and second engaging portions respectively engage with the guide hole, the first or second roller that is arranged opposite the image carrying member is arranged selectively either at a reference position at which the first or second roller is kept in pressed contact with the image carrying member to form the transfer nip or at a released position at which the first or second roller lies away from the image carrying member, and when a length of the elastic layer of the first roller in the axial direction is represented by L1, a width of an effective image area on the image carrying member to which the toner image can be transferred is represented by L3, and a width of the recording medium of a maximum size that allows transfer using the first roller is represented by L4, then formula (1) below is fulfilled:

		L4 < L1 < L3 – 5 mm

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ando (US 11,194,270 B2) discloses an image forming apparatus and transfer device including first and second transfer rollers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
July 20, 2022